                                                                           Case 2:17-bk-18433-NB              Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17        Desc
                                                                                                               Main Document    Page 1 of 25


                                                                             1 Elissa D. Miller (CA Bar No. 120029)
                                                                                 emiller@sulmeyerlaw.com
                                                                             2 Steven F. Werth (CA Bar No. 205434)
                                                                                 swerth@sulmeyerlaw.com
                                                                             3 SulmeyerKupetz
                                                                                 A Professional Corporation
                                                                             4 333 South Grand Avenue Suite 3400
                                                                               Los Angeles, California 90071
                                                                             5 Telephone: 213.626.2311
                                                                               Facsimile: 213.629.4520
                                                                             6
                                                                               Attorneys for Howard M. Ehrenberg, Chapter 7
                                                                             7 Trustee

                                                                             8                                 UNITED STATES BANKRUPTCY COURT
                                                                             9                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                            10                                         LOS ANGELES DIVISION
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                            11 In re                                               Case No. 2:17-bk-18433-NB
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                            12 MAXIMUM LEGAL (CALIFORNIA), LLP,                    Chapter 7

                                                                            13                    Debtor.                          CHAPTER 7 TRUSTEE'S MOTION FOR
                                                                                                                                   ORDER (1) APPROVING STIPULATION
                                                                            14                                                     RELATING TO DISBURSEMENT OF
                                                                                                                                   FUNDS, AND (2) CLOSING CASE;
SulmeyerKupetz,




                                                                            15                                                     DECLARATION OF STEVEN F. WERTH
                                                                            16                                                     Date:     [To Be Set]
                                                                                                                                   Time:     [To Be Set]
                                                                            17                                                     Place:    U.S. Bankruptcy Court
                                                                                                                                             Courtroom 1375
                                                                            18                                                               255 East Temple Street
                                                                                                                                             Los Angeles, CA 90012
                                                                            19

                                                                            20
                                                                                 TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY JUDGE,
                                                                            21
                                                                                 THE OFFICE OF THE UNITED STATES TRUSTEE; AND PARTIES ENTITLED TO
                                                                            22
                                                                                 NOTICE:
                                                                            23
                                                                                          Howard M. Ehrenberg, the duly appointed and acting Chapter 7 Trustee ("Trustee") of the
                                                                            24
                                                                                 bankruptcy estate ("Estate") of the above-captioned debtor Maximum Legal (California), LLP
                                                                            25
                                                                                 ("Debtor"), hereby moves (the "Motion") this Court for an order (1) approving A "Stipulation Re:
                                                                            26
                                                                                 Settlement And Dismissal" (the "L&B Stipulation") among the Trustee, Wellgen Standard, LLC,
                                                                            27
                                                                                 successor to Advocate Capital, Inc. ("Wellgen"), Richard M. Pachulski (the "L&B Trustee"),
                                                                            28


                                                                                 SFW\ 2656769.2
                                                                           Case 2:17-bk-18433-NB          Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17                Desc
                                                                                                           Main Document    Page 2 of 25


                                                                             1 California Attorney Lending II, Inc. ("CAL II"), and Joseph M. Barrett, and (2) closing this

                                                                             2 bankruptcy case.

                                                                             3            A true and correct copy of the L&B Stipulation is attached hereto as Exhibit 1. The
                                                                             4 Recitals in the L&B Stipulation are hereby incorporated by reference, as if set forth herein in full.

                                                                             5            Pursuant to the L&B Stipulation, the parties to the L&B Stipulation have consented to the

                                                                             6 following:

                                                                             7            1.      All proceeds currently held by the Trustee will be distributed as follows: (1)

                                                                             8 $75,000 to Cal II, (2) $12,746.00 to be held back by the Trustee pending hearing on the final fee

                                                                             9 application of Trustee's bankruptcy counsel SulmeyerKupetz, A Professional Corporation, which

                                                                            10 has filed a fee application requesting approval of fees and expenses in the combined amount of
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                            11 $12,746.00 (Docket No. 131), and (3) the balance to Wellgen; and
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                            12            2.      The adversary proceeding related to the L&B Case entitled Advocate Capital, Inc.

                                                                            13 v. Maximum Legal (California), LLP, et al., Adv. No. 2:17-ap-01503-NB (the "Wellgen

                                                                            14 Adversary") will be resolved (and will be dismissed by separate order of this Court to be lodged in
SulmeyerKupetz,




                                                                            15 the Wellgen Adversary).

                                                                            16            Additionally, the Trustee seeks to close this bankruptcy case, upon making the payments to

                                                                            17 the various parties as set forth in the L&B Stipulation.

                                                                            18            In support of this Motion, the Trustee states as follows:
                                                                            19            1.      On July 12, 2017 ("Petition Date"), the Debtor filed a voluntary petition under

                                                                            20 Chapter 11 of Title 11 of the United States Code, thereby commencing the above-captioned

                                                                            21 bankruptcy case. The Debtor served as debtor in possession until October 18, 2018, when the

                                                                            22 Court entered an order converting the case from Chapter 11 to Chapter 7. Howard M. Ehrenberg

                                                                            23 was appointed as Chapter 7 trustee of the Debtor's bankruptcy estate ("Estate"), and he continues

                                                                            24 to act in that capacity.

                                                                            25            2.      This case is directly related the L&B Case. ("L&B") was a personal injury law

                                                                            26 firm headquartered in Los Angeles, California. On August 3, 2017, certain creditors filed an

                                                                            27 involuntary Chapter 7 petition against L&B and commenced the L&B Case. L&B thereafter

                                                                            28 moved to convert the L&B Case to Chapter 11 and stipulated to the appointment of a Chapter 11


                                                                                 SFW\ 2656769.2                                     2
                                                                           Case 2:17-bk-18433-NB          Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17                  Desc
                                                                                                           Main Document    Page 3 of 25


                                                                             1 trustee. Richard Pachulski, the L&B Trustee, was appointed as the Chapter 11 trustee of L&B's

                                                                             2 bankruptcy estate, and he continues to serve in that capacity.

                                                                             3            3.      No schedules, statements or lists have ever been filed in this bankruptcy case, and

                                                                             4 no one has appeared at any meeting of creditors held pursuant to 11 U.S.C. §341(a) (the "341(a)

                                                                             5 Meetings") conducted by the Trustee. In short, the Trustee has no way to determine the Debtor's

                                                                             6 assets or liabilities, much less the identities of its creditors. The Trustee has concluded that, under

                                                                             7 these circumstances, meaningful administration of the Estate is impossible.

                                                                             8            The Trustee is presently in possession of $479,235.98 in cash (collectively, the "Litigation

                                                                             9 Proceeds"). The Litigation Proceeds derive from three sources:

                                                                            10            ●       On December 12, 2017, the Trustee received $472,915.98 from the Debtor's
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                            11                    Chapter 11 debtor in possession accounts. It is the Trustee's understanding that that
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                            12                    these funds are primarily, if not exclusively, comprised of settlement proceeds

                                                                            13                    ("Teitelbaum Proceeds") relating to a Los Angeles Superior Court case entitled

                                                                            14                    Teitelbaum v. Lyft, Inc., et al., LASC Case No. BC59603 ("Teitelbaum Case").
SulmeyerKupetz,




                                                                            15            ●       On December 18, 2017, the Trustee received $4,400.00 in funds relating to an

                                                                            16                    insurance payout from Access General Insurance Company in favor of "Maximum

                                                                            17                    Legal & Roxane Rutherford."

                                                                            18            ●       On March 30, 2018, the Trustee received $1,920.00 from The Dominguez Firm that
                                                                            19                    ostensibly related to costs incurred by the Debtor in a prepetition state court

                                                                            20                    mediation.

                                                                            21            Aside from the Litigation Proceeds, the Trustee has not come into possession of any funds

                                                                            22 and does not anticipate that he will do so.

                                                                            23            4.      Multiple parties claim entitlement to the Litigation Proceeds, including Wellgen,

                                                                            24 CAL II, and Joseph Barrett, Esq., a former partner at L&B. These matters are at issue in the

                                                                            25 Wellgen Adversary.

                                                                            26            5.      The parties to the Wellgen Adversary have resolved the Wellgen Adversary. That

                                                                            27 settlement is set forth in the L&B Stipulation. The parties have requested that the Trustee make

                                                                            28 distributions to various parties as set forth in the L&B Stipulation. The Trustee has agreed to do


                                                                                 SFW\ 2656769.2                                      3
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 4 of 25
                                                                           Case 2:17-bk-18433-NB          Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17                  Desc
                                                                                                           Main Document    Page 5 of 25


                                                                             1                               DECLARATION OF STEVEN F. WERTH
                                                                             2            I, Steven F. Werth, declare as follows

                                                                             3            1.      I am an individual over the age of eighteen.

                                                                             4            2.      Except as otherwise indicated, all statements made herein are based on my personal

                                                                             5 knowledge or my review of relevant documents. If called to testify as a witness in this matter, I

                                                                             6 could and would competently testify under oath to the truth of the statements set forth herein.

                                                                             7            3.      I am one of the attorneys at SulmeyerKupetz, A Professional Corporation, counsel
                                                                             8 to Howard M. Ehrenberg, the Chapter 7 Trustee, who is representing the Trustee in this matter.

                                                                             9            4.      I make this declaration in support of the foregoing "Chapter 7 Trustee's Motion For

                                                                            10 Order (1) Approving Stipulation Relating To Disbursement Of Funds, And (2) Closing Case" (the
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                            11 "Motion"). Capitalized terms in this declaration have the meaning given them in the Motion.
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                            12            5.      A true and correct copy of the L&B Stipulation is attached hereto as Exhibit 1.
                                                                            13            6.      No schedules, statements or lists have ever been filed in this bankruptcy case, and

                                                                            14 no one has appeared at any 341(a) Meetings. In short, the Trustee has no way to determine the
SulmeyerKupetz,




                                                                            15 Debtor's assets or liabilities, much less the identities of its creditors. The Trustee has concluded

                                                                            16 that, under these circumstances, meaningful administration of the Estate is impossible.

                                                                            17            7.      The Trustee is presently in possession of $479,235.98 in cash (collectively, the

                                                                            18 "Litigation Proceeds"). The Litigation Proceeds derive from three sources:
                                                                            19            ●       On December 12, 2017, the Trustee received $472,915.98 from the Debtor's

                                                                            20                    Chapter 11 debtor in possession accounts. It is the Trustee's understanding that that

                                                                            21                    these funds are primarily, if not exclusively, comprised of settlement proceeds

                                                                            22                    ("Teitelbaum Proceeds") relating to a Los Angeles Superior Court case entitled

                                                                            23                    Teitelbaum v. Lyft, Inc., et al., LASC Case No. BC59603 ("Teitelbaum Case").

                                                                            24            ●       On December 18, 2017, the Trustee received $4,400.00 in funds relating to an

                                                                            25                    insurance payout from Access General Insurance Company in favor of "Maximum

                                                                            26                    Legal & Roxane Rutherford."

                                                                            27            ●       On March 30, 2018, the Trustee received $1,920.00 from The Dominguez Firm that

                                                                            28                    ostensibly related to costs incurred by the Debtor in a prepetition state court


                                                                                 SFW\ 2656769.2                                      5
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 6 of 25
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 7 of 25




                         EXHIBIT 1
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 8 of 25




                                                                           0007
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 9 of 25




                                                                           0008
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 10 of 25




                                                                           0009
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 11 of 25




                                                                           0010
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 12 of 25




                                                                           0011
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 13 of 25




                                                                           0012
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 14 of 25




                                                                           0013
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 15 of 25




                                                                           0014
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 16 of 25




                                                                           0015
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 17 of 25




                                                                           0016
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 18 of 25




                                                                           0017
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 19 of 25




                                                                           0018
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 20 of 25




                                                                           0019
Case 2:17-bk-18433-NB   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17   Desc
                         Main Document    Page 21 of 25




                                                                           0020
      Case 2:17-bk-18433-NB                    Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17                                      Desc
                                                Main Document    Page 22 of 25
                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE'S MOTION FOR ORDER
(1) APPROVING STIPULATION RELATING TO DISBURSEMENT OF FUNDS, AND (2) CLOSING CASE;
DECLARATION OF STEVEN F. WERTH will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) November 13, 2018 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:

Moises S Bardavid on behalf of Interested Party Courtesy NEF
mbardavid@hotmail.com

Martin J Brill on behalf of Debtor Maximum Legal (California), LLP
mjb@lnbrb.com

William S Brody on behalf of Interested Party Courtesy NEF
wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com

Baruch C Cohen on behalf of Interested Party Courtesy NEF
bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com

Derrick F Coleman on behalf of 3rd Party Plaintiff Fred A. Hickey
derrick@colemanfrost.com, jinx@colemanfrost.com

Howard M Ehrenberg (TR)
ehrenbergtrustee@sulmeyerlaw.com, ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com

Beth Gaschen on behalf of Creditor Advocate Capital, Inc.
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com

Jeffrey I Golden on behalf of Creditor Advocate Capital, Inc.
jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com

Debra I Grassgreen on behalf of Interested Party Courtesy NEF
dgrassgreen@pszyjw.com

Dare Law on behalf of U.S. Trustee United States Trustee (LA)
dare.law@usdoj.gov

Mitchell B Ludwig on behalf of Creditor Law Office of Michael D. Waks
mbl@kpclegal.com

Malhar S Pagay on behalf of Interested Party Courtesy NEF
mpagay@pszjlaw.com, mpagay@pszjlaw.com

Malhar S Pagay on behalf of Interested Party Richard M. Pachulski, Chapter 11 Trustee of the Bankruptcy Estate of Layfield &
Barrett, APC
mpagay@pszjlaw.com, mpagay@pszjlaw.com

Hamid R Rafatjoo on behalf of Interested Party Courtesy NEF
hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com

Daniel H Reiss on behalf of Debtor Maximum Legal (California), LLP
dhr@lnbyb.com, dhr@ecf.inforuptcy.com

Damion Robinson on behalf of Creditor Joseph Martin Barrett
dr@agzlaw.com


         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 2:17-bk-18433-NB                   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17                                      Desc
                                               Main Document    Page 23 of 25
Lindsey L Smith on behalf of Debtor Maximum Legal (California), LLP
lls@lnbyb.com, lls@ecf.inforuptcy.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Steven Werth on behalf of Trustee Howard M Ehrenberg (TR)
swerth@sulmeyerlaw.com,
asokolowski@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;asokolowski@ecf.inforuptcy.com;swerth@ecf.inforuptcy.com

                                                                                    Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) November 13, 2018 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                    Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 13,
2018 , I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here
constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24
hours after the document is filed.

VIA PERSONAL DELIVERY
The Honorable Neil W. Bason
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street
Bin outside of Suite 1552
Los Angeles, CA 90012

                                                                                    Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  November 13, 2018                       Maria R. Viramontes                                   /s/Maria R. Viramontes
  Date                                    Printed Name                                          Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 2:17-bk-18433-NB                     Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17                                      Desc
                                                 Main Document    Page 24 of 25

2. SERVED BY UNITED STATES MAIL:


 Debtor                                                                     United States Trustee (LA)
                                                                            915 Wilshire Blvd, Suite 1850
 Maximum Legal (California), LLP                                            Los Angeles, CA 90017-3560
 3777 Long Beach Bl., Third Fl.
 Long Beach, CA 90807-3339


 Creditors

 Affeld Grivakes LLP
 2049 Century Park East, Suite 2460
 Los Angeles, California 90067-3126


 California Attorney Lending II Inc.                                        Employment Development Dept.
 c/o Richard W. Labowe, APC                                                 P.O. Box 826880
 1631 W. Beverly Blvd., 2nd Floor                                           Sacramento, CA 94280-0001
 Los Angeles, CA 90026-5710


 FRANCHISE TAX BOARD                                                        Fred A. Hickey
 BANKRUPTCY SECTION MS A340                                                 Coleman Frost LLP
 PO BOX 2952                                                                201 Nevada Street
 SACRAMENTO CA 95812-2952                                                   El Segundo, CA 90245-4211


 INTERNAL REVENUE SERVICE                                                   Joseph M. Barrett
 CENTRALIZED INSOLVENCY OPERATIONS                                          c/o Affeld Grivakes LLP
 PO BOX 7346                                                                2049 Century Park East, Ste. 2460
 PHILADELPHIA PA 19101-7346                                                 Los Angeles, California 90067-3126


 Josephine Nguyen                                                           Layfield, Philip
 Bidgford,Gleason & Artinian                                                Layfield & Barrett, APC
 26 Corporate Plaza Ste 250                                                 382 NE 191st St # 42308
 Newport Beach CA 92660-7993                                                Miami, FL 33179-3899


 Los Angeles County Tax Collector                                           Nguyen, Josephine
 P.O. Box 54018                                                             M. Artinian c/o Bridgford, Gleason
 Los Angeles, CA 90054-0018                                                 26 Corporate Plaza Dr, Ste 250
                                                                            Newport Beach, CA 92660-7993

 Oakwood Legal Group, LLP
 8383 Wilshire Blvd                                                         CALIFORNIA STATE BOARD OF EQUALIZATION
 Suite 702                                                                  ACCOUNT REFERENCE GROUP MIC 29
 Beverly Hills, CA 90211-2442                                               P O BOX 942879
                                                                            SACRAMENTO CA 94279-0029

 Daniel H Reiss                                                             Joseph Martin Barrett
 10250 Constellation Blvd Ste 1700                                          Affeld Grivakes LLP
 Los Angeles, CA 90067-6253                                                 2049 Century Park E,
                                                                            Suite 2460
                                                                            Los Angeles, CA 90067-3126


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
     Case 2:17-bk-18433-NB                   Doc 137 Filed 11/13/18 Entered 11/13/18 15:14:17                                      Desc
                                              Main Document    Page 25 of 25
 Lindsey L Smith                                                         Martin J Brill
 Levene, Neale, Bender, Rankin & Bri                                     10250 Constellation Blvd Ste 1700
 10250 Constellation Blvd Ste 1700                                       Los Angeles, CA 90067-6253
 Los Angeles, CA 90067-6253

 Philip J Layfield
 c/o Maximum Legal Holdings, LLC
 8 The Green
 Suite 6426
 Dover, DE 19901-3618

 Law Office of Michael D. Waks                                           Levene, Neale, Bender, Yoo & Brill L.L.P.
 c/o Knapp, Petersen & Clarke                                            10250 Constellation Blvd, #1700
 550 N. Brand Blvd., Ste. 1500                                           Los Angeles, CA 90067-6253
 Glendale, CA 91203-1922




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
